ORDER

This is an appeal from a district court judgment denying a petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. This case has been referred to a panel of the court pursuant to Rule 34(j)(l). Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
In 1996, a Michigan state court jury found Raul A. David guilty of possession with intent to deliver at least 650 grams of cocaine and conspiracy to deliver at least 650 grams of cocaine. David filed a § 2254 petition in 2000 in which he challenged his conviction and life sentence on six grounds. The district court denied the relief sought and this appeal followed.
This court reviews a district court’s legal conclusions de novo and its factual findings for clear error when reviewing a decision regarding a § 2254 petition for a writ of *735habeas corpus. Harris v. Stovall, 212 F.3d 940, 942 (6th Cir.2000). An examination of the record and law under this standard supports the district court’s judgment on appeal.
The prosecution presented evidence that a confidential informant (the “Cl”) arranged a purchase of a kilogram of cocaine through Daniel Rodriguez. During the subsequent drug purchase, David appeared and was identified by one of the conspirators as the man who had brought the cocaine. David was thereafter arrested and taken into custody. He made several damaging admissions against himself, that were later used at trial, and the jury found David guilty of the crimes charged. David set forth six grounds for relief in his § 2254 petition. The district court denied the petition in its entirety and certified five of the issues for appeal.
Upon consideration, this court will affirm the judgment on review for the reasons stated in the comprehensive memorandum opinion and order filed in the district court on February 8, 2002.
Accordingly, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.